Case 1:17-cv-06261-VM-DCF Document 111-2 Filed 08/21/20 Page 1 of 5




                   EXHIBIT 2
       Case
        Case1:17-cv-06261-VM-DCF
             1:17-cv-06261-VM-DCF Document
                                   Document111-2
                                            110 Filed
                                                 Filed08/14/20
                                                       08/21/20 Page
                                                                 Page12ofof45




J. Kevin Fee
Partner
+1.202.739.5353
kevin.fee@morganlewis.com




August 14, 2020

VIA ECF

Joseph Gratz
Durie Tangri
217 Leidesdorff Street
San Francisco, CA 94111

Re:      International Code Council, Inc. v. UpCodes Inc., 1:17-cv-6261-JFK-DCF

Dear Counsel:

I write in response to your letter regarding alleged deficiencies in ICC’s Complaint. Defendants’
arguments are baseless. Defendants are prohibited from falsely advertising that their codes are
accurate, complete, and up-to-date when their website is riddled with what the Court found to be
“surprising” errors, Dkt. 105 at 59. These statements are not puffery. Their accuracy can be
determined objectively, as the aforementioned finding of the Court demonstrates. Defendants’
assertion that consumers know these statements are exaggerations is baseless, finds no support in
the Complaint, and raises a factual dispute that is ill-suited to resolution on a motion to dismiss.
Finally, Defendants’ immateriality argument impermissibly raises a factual issue at the motion to
dismiss stage and is counterintuitive at best. Consumers undeniably care about whether they are
being provided with accurate copies of the law, as Defendants’ insistence on reproducing these
laws verbatim confirms. See Dkt. 85-1 at 19 (“UpCodes cannot express the enacted law in any
other way than to use the text of that law, verbatim.”)

  I.     Claims that UpCodes is Accurate, Complete, and Up-to-Date Are Not Puffery.

Statements are non-actionable puffery if they are “subjective claims about products which cannot
be proven either true of false” or are exaggerations expressed in vague language that consumers
understand to be an expression of the seller’s opinion. Time Warner Cable, Inc. v. DIRECTV,
Inc., 497 F.3d 144, 159 (2d Cir. 2007) (internal quotes omitted). “Definite and measurable
claims cannot be called puffing.” 4 J. Thomas McCarthy, McCarthy on Trademarks & Unfair
Competition, § 27.38 (5th ed. 2018).

ICC identifies countless specific statements that Defendants made that are easily proven true or
false. For example, Defendants claim that “[w]e are the only place where all the codes are kept



                                                   Morgan, Lewis & Bockius        LLP

                                                   1111 Pennsylvania Avenue, NW
                                                   Washington, DC 20004                 +1.202.739.3000
                                                   United States                        +1.202.739.3001
          Case
           Case1:17-cv-06261-VM-DCF
                1:17-cv-06261-VM-DCF Document
                                      Document111-2
                                               110 Filed
                                                    Filed08/14/20
                                                          08/21/20 Page
                                                                    Page23ofof45




Joseph Gratz
August 14, 2020
Page 2

up-to-date with all amendments integrated natively into the code.” Compl. ¶ 51 (emphasis
added). This statement easily can be proven true or false. In fact, the Court already recognized
that that UpCodes’ website has not kept all the codes up-to-date. See, e.g., Dkt. 105 at 59. These
types of provably false statements are not puffery, especially when, as alleged, Defendants
knowingly misrepresented existing facts. See Compl. ¶¶ 45, 47, 65, 99. Judge Marrero recently
rejected another defendant’s puffery defense for precisely this reason. See Oklahoma Police
Pension Fund & Ret. Sys. v. Teligent, Inc., 2020 WL 3268531 (June 17, 2020) (Marrero, J.)
(“[S]tatements are not puffery when they constitute ‘misrepresentations of existing facts’ that
were made even though the speaker ‘knew that the contrary was true.”) (quoting Novak v.
Kasaks, 216 F.3d 300, 315 (2d Cir. 2000)).

Defendants also argue that their accuracy claims are clearly exaggerated because it is
“impossible” to “instantaneously” update the codes so that they remain accurate. Dkt. 108 at 2.
Not so. Jurisdictions typically enact codes or amendments in advance of their effective date.
See, e.g., https://www.dos.ny.gov/DCEA/noticadopt.html (adopting amendment on 3/6/20 with a
5/12/20 effective date). More importantly, nothing in the Complaint indicates that it is
impossible for Defendants to keep their website up-to-date or that consumers recognize such
statements to be clearly exaggerated. In fact, the Complaint indicates that UpCodes’ customers
believe the up-to-date claims are true. See Compl. ¶ 59 (customer stating “I’m much more
comfortable knowing my team is working off the most up-to-date set of codes.”)

Finally, context is critical in determining whether a statement constitutes puffery. See Pizza Hut,
Inc. v. Papa John’s Int’l, Inc., 227 F.3d 489, 500-01 (5th Cir. 2000) (finding “Better Ingredients.
Better Pizza” was not puffery when used in the context of claims that Papa John’s used fresh-
pack tomatoes and filtered water). In the context of researching legal requirements, claims of
accuracy are particularly important, and consumers will not interpret them as clearly hyperbolic.
In a virtually identical context, the owner of Lexis/Nexis alleged false advertising based on
TheLaw.Net’s claim that “its products and services are current and up-to-date when in fact they
have not been.” Reed Elsevier, Inc. v. TheLaw.net Corp., 269 F. Supp. 2d 942, 946 (S.D. Ohio
2003). TheLaw.Net filed a motion to dismiss, arguing that its statements “at most constitute
puffing.” Id. at 953. The court found that the plaintiff stated a claim and that “Defendant’s
arguments are better raised in a Motion for Summary Judgment.” Id. The same holds true here.1

    II.    Materiality Is an Issue of Fact, Ill-Suited for a Motion to Dismiss.

An advertising claim is material if it has “the capacity to adversely affect the plaintiff’s business
by influencing consumer purchasing decisions.” Church & Dwight Co., Inc. v. SPD Swiss
Precision Diagnostics, GmbH, 843 F.3d 48, 70 (2d Cir. 2016). Defendants’ argument that
consumers do not care if they have accurate codes defies logic, is contradicted by Defendants’

1
 Defendants argue that ICC failed to allege the falsity of Defendants’ claim that their site features integrated
amendments so that a user will “[n]ever miss important requirements” because ICC only identified about two dozen
errors. Defendants ignore the allegations that the website “contains countless errors,” Compl. ¶ 47, and that the
errors identified with specificity in the Complaint are “not an exhaustive list,” id. ¶ 44. ICC is not required to plead
all of the errors with specificity at this stage. Even if there were only two dozen errors, it still would be false to
claim that users will never miss important requirements.
      Case
       Case1:17-cv-06261-VM-DCF
            1:17-cv-06261-VM-DCF Document
                                  Document111-2
                                           110 Filed
                                                Filed08/14/20
                                                      08/21/20 Page
                                                                Page34ofof45




Joseph Gratz
August 14, 2020
Page 3

insistence that they must be permitted to copy the language of the codes verbatim rather than
provide summaries, and is not appropriately decided on a motion to dismiss.

ICC alleged that Defendants’ false statements are “likely to deceive consumers, and that they are
likely to influence purchasing decisions and have actually influenced purchasing decisions of
consumers.” Compl. ¶¶ 75, 96. Indeed, ICC quotes a customer who relied on Defendants’ false
“up-to-date” claims. Compl. ¶ 59. The Complaint also indicates that consumers are bombarded
with these false claims, identifying more than ten instances where Defendants repeat them.
Compl. ¶¶ 50-63. Defendants would not focus their advertising campaign on these false claims
unless Defendants believed that these claims have capacity to influence purchasing decisions.

Defendants’ argument that their false claims are immaterial fails for several reasons. First,
“materiality is generally a question of fact poorly suited to a determination at the pleadings
stage.”2 LivePerson, Inc. v. 24/7 Customer, Inc., 83 F. Supp. 3d 501, 518 (S.D.N.Y. 2015)
(internal quotes omitted); see also Basic Inc. v. Levinson, 485 U.S. 224, 250 (1988) (“materiality
depends on the facts and is to be determined on a case-by-case basis”); Orlander v. Staples, Inc.,
802 F.3d 289, 298 (2d Cir. 2015) (materiality is “usually a question of fact”).

Second, Defendants attempt to minimize the scope of their mistakes ignores the allegations of
the Complaint and the context in which they are made. As mentioned in footnote 1 above, the
examples set forth in the Complaint3 are not an exhaustive list. The Complaint makes clear that
Defendants’ entire process for posting its codes is fundamentally flawed. See Compl. ¶¶ 31-34.
There is no basis in the Complaint for one to conclude that this level of unreliability is
immaterial to consumers looking for a source of legal information. See Healthport Corp. v.
Tanita Corp. of Am., 563 F. Supp. 2d 1169, 1180 (D. Or. 2008), aff’d, 324 F. App’x 921 (Fed.
Cir. 2009) (claims of “accuracy and validity” for body composition monitors were material
because the claims influence purchasing decisions).4

For all the foregoing reasons, Defendants’ arguments that the Complaint fails to state a claim
because the allegedly false statements are puffery or immaterial fail.

2
  Defendants’ reliance on cases addressing materiality on summary judgment likewise fails to show that ICC’s false
advertising claims are not well plead. See Apotex Inc. v. Acorda Therapeutics, Inc., 823 F.3d 51 (2d Cir. 2016);
Lorillard Tobacco Co. v. Jamelis Grocery, Inc., 378 F. Supp. 2d 448 (S.D.N.Y. 2005); Riddell, Inc. v. Schutt Sports,
Inc., 724 F. Supp. 2d 963 (W.D. Wis. 2010); New Colt Holding Corp. v. RJG Holdings of Fla., Inc., 312 F. Supp. 2d
195 (D. Conn. 2004); see also Glenn v. Advert. Publications, Inc., 251 F. Supp. 889 (S.D.N.Y. 1966) (following
trial); Borden, Inc. v. Kraft, Inc., No. 84 C 5295, 1984 WL 1458 (N.D. Ill. Sept. 28, 1984) (following evidentiary
hearing on preliminary injunction motion).
3
 Defendants argue that ICC incorrectly identifies an error because a reference to “Chapter 1” refers to Chapter of
ACI 318 rather than the building code. Dkt 108 at 2. Despite Defendants’ assertion, the links on UpCodes’ website
for the “Chapter 1” references take users to the corresponding section of the building code, not ACI 318. In any
event, Court already found that Defendants otherwise made “rather surprising oversights.” Dkt 105 at 59.
4
 Defendants cannot rely on alleged errors on ICC’s website to support their motion. Defendants’ assertion that
Exhibit A identifies errors on ICC’s website raises disputed factual issues. In any event, there is no evidence that
consumers are aware of the “errors.” If consumers are not aware of the purported errors, then the errors cannot
impact whether Defendants’ false statements have the capacity to influence consumer purchasing decisions.
     Case
      Case1:17-cv-06261-VM-DCF
           1:17-cv-06261-VM-DCF Document
                                 Document111-2
                                          110 Filed
                                               Filed08/14/20
                                                     08/21/20 Page
                                                               Page45ofof45




Joseph Gratz
August 14, 2020
Page 4

 Sincerely,




cc: The Honorable Victor Marrero
    United States District Court, SDNY
